Title: From George Washington to Colonel Walter Stewart, 22 January 1778
From: Washington, George
To: Stewart, Walter



Dear sir
Head Quarters [Valley Forge] 22d Jany 1778

I have been favourd with yours of the 18th. I should have answerd you by return of your Officer but he ommitted to call upon me. I spoke to Mr Blaine Commy of purchases respecting the insufficiency of his Deputies. He promised to go over himself or send a proper person to assist you and to keep them to their duty.
I am amazed at the report you make of the quantity of provision that goes daily into Philadelphia from the County of Bucks. I must beg you to look into this matter and endeavour to find out whether it proceeds from the remissness of our Guards or whether any of our Officers connive at it. This latter has been hinted to me.
I am told that Genll Lacey who succeeds Genll Potter is an Active Officer and well acquainted with all the roads of that Country, if any particular mode of cutting off this pernicious intercourse strikes you, be pleased to communicate it to him, The property taken, with the horses & Carraiges that transport it, should be seized without distinction, and if any of the persons are proper objects to make examples of, it must be done, They have had sufficient warnings and cannot therefore plead ignorance in excuse of their Crime. I am Dear Sir Your most Obedt servant

G: W——n

